FILED
                              NOT FOR PUBLICATION
                                                                               AUG 15 2016
                       UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                               FOR THE NINTH CIRCUIT


PATRICK D. BAILEY,                               No. 14-17304

                 Plaintiff - Appellant,          D.C. No. 2:13-cv-01119-MHB

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                               for the District of Arizona
                     Michelle H. Burns, Magistrate Judge, Presiding

                              Submitted August 11, 2016**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Patrick D. Bailey appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Bailey’s application for disability

insurance benefits under Title II of the Social Security Act. Bailey alleged


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disability due to obesity, asthma, low back pain, sleep apnea, and post-gastric

bypass surgery. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The administrative law judge (ALJ) provided specific and legitimate reasons

for rejecting the opinion of treating physician Dr. Ted Faro. First, the ALJ

reasonably found that Dr. Faro’s disability evaluation was inadequately supported

by Dr. Faro’s own treatment records. Bayliss v. Barnhart, 427 F.3d 1211, 1216

(9th Cir. 2005) (holding that an ALJ need not accept the opinion of a doctor that is

inadequately supported by clinical findings). Second, the ALJ reasonably found

that Dr. Faro’s disability evaluation was inconsistent with other medical evidence.

For example, the ALJ correctly noted that Bailey’s other treating physician, Dr.

Michael Brown, found that Bailey exhibited no remarkable limitations.

Tommasetti v. Astrue, 533 F.3d 1035, 1040-41 (9th Cir. 2008) (holding that

inconsistency with medical evidence is a specific and legitimate reason for

rejecting a physician’s opinion). Any error in the ALJ’s additional reasons for

rejecting Dr. Faro’s opinions was harmless. Marsh v. Colvin, 792 F.3d 1170, 1173

(9th Cir. 2015) (holding that harmless error is appropriate in reviewing an ALJ’s

analysis of a treating physician’s opinion).




                                          -2-
      The ALJ provided specific, clear, and convincing reasons for finding that

Bailey was not fully credible. First, the ALJ noted that the objective medical

evidence did not support the limitations described by Bailey. Burch v. Barnhart,

400 F.3d 676, 681 (9th Cir. 2005) (holding that an ALJ may consider lack of

medical evidence but it cannot be the only factor supporting an adverse credibility

finding). Second, the ALJ appropriately noted that many of Bailey’s impairments

had been alleviated by effective medical treatment, and this was inconsistent with

Bailey’s alleged total disability. Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d
1001, 1006 (9th Cir. 2006) (holding that impairments that can be controlled

effectively with medications are not disabling). Third, the ALJ reasonably

concluded that Bailey’s daily activities contrasted with his testimony regarding his

limitations. Molina, 674 F.3d at 1112-13 (holding that a claimant’s daily activities

may be grounds for discrediting the claimant’s testimony). Any error in the ALJ’s

additional reasons for finding Bailey less than fully credible was harmless.

Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008)

(holding that where there is substantial evidence supporting the ALJ’s credibility

determination, the ALJ’s reliance on other invalid reasons is harmless).

      Finally, the ALJ posed a hypothetical question to the vocational expert that

contained all of Bailey’s limitations. The ALJ recognized Bailey’s obesity as a


                                         -3-
severe impairment, and considered obesity as a limiting factor. The ALJ properly

relied on the vocational expert’s response in formulating the residual functional

capacity assessment. Batson v. Comm’r, Soc. Sec. Admin., 359 F.3d 1190, 1197

(9th Cir. 2004).

      AFFIRMED.




                                         -4-